Scott, J.:
•The action is against a common carrier for damages for the loss of merchandise delivered, or alleged to have been delivered, to defendant at Passaic, N. J., for transportation to New York city. The only question which is necessary to discuss is as to the construction and applicability to the facts proven of a certain clause in the bill of lading issued by defendant. The merchandise was loaded by the shipper, L. Chirichello & Sons, upon a car belonging to defendant which had been placed for the purpose of loading upon a siding in front of the shipper’s warehouse. The character of this siding .bears an -important part in the consideration of the question at issue. It was located wholly upon - defendant’s right of way and had *243been constructed or leased to and was maintained by defendant. It ran parallel with' the main tracks and was about one mile in length, being closed at each end by a bulkhead or bumper. It was connected with the main track by two switches. Along this siding and adjacent thereto were warehouses used by firms or corporations having frequent occasion to ship or receive freight over defendant’s road. In front of •the warehouse of L. Ohirichello & Sons and between it and the siding was a loading platform, which was the property of said firm. About 140 feet west of this warehouse was the freight house of defendant. The car upon which the goods were loaded had been placed by defendant on the siding immediately in front of the shipper’s warehouse on the morning of December 14, 1914, and its loading by the shipper had been concluded at about, half-past three on the afternoon of the same day. The shipper then made out a bill of lading and took it to the freight house where defendant’s representative signed it, and sent a man to seal the car. This was about five o’clock in the afternoon. The seal was the ordinary contrivance of a wire and a lead disk. The car remained standing on the siding throughout the night .and was still there at seven o’clock the next morning not having been, up to that time, attached to any train. Shortly before seven o’clock it was discovered that the car had been broken open during the night, and a portion of the merchandise stolen. It is for this loss that plaintiffs sue.
The bill of lading prepared by the shipper and signed by defendant, and which evidenced the contract of shipment, was a uniform bill of lading, forming a part of the freight specifications and tariff schedules filed by defendant with the Interstate Commerce Commission, and was on file and in force at the time of the transaction above referred to, and its terms and conditions determined the rights and obligations of the parties. (See Seibert v. Erie R. R. Co., N. Y. L. J., April 6, 1915, not officially reported.) The consideration for transportation under said uniform bill of lading was at a rate ten per cent lower than the defendant’s “ common law liability” rate.
■Among the conditions indorsed upon the bill 'of lading and forming a part' of the contract of shipment was the following: *244“Property destined to or taken from a station, wharf or landing at which there is no regularly appointed agent shall be entirely at risk of owner after unloaded from cars or vessels or until loaded into cars or vessels, and when received from or delivered on private or other sidings, wharves, or landing shall be at owner’s risk until the cars are attached to and after they are detached from trains.”
The defendant bases its defense upon this clause and the judgment appealed from upholds its contention. It is to be observed that the clause in question deals with two subjects. It has to do first with freight after unloading from cars and vessels and until loaded into cars or vessels, that is, with property not, at the time of loss, loaded upon or into a car or vessel. With this portion of the clause we have no present concern. The second subject dealt with is that of property contained in loaded cars or vessels. It is this part of the clause which we are now called upon to construe. Eliminating the provision as to unloaded freight the clause would read: “Property * * * when received from or delivered on private or other sidings, wharves or landing shall be at owner’s risk until the cars are attached to and after they are detached from trains.” The car upon which the property sued for was contained had not been, up to the time of the loss, attached to a train, and the question in the case is, therefore, reduced to whether or not the piece of track upon which the car stood at the time of the loss was or was not a “private or other siding.”
That it was a siding we think admits of no doubt. It is an additional track placed at the side of the main track used for the storage of cars and for making up and unmaking trains. ° Some of the dictionary definitions speak of a siding as connected with the main track by switches at one or both ends, but that it should be connected in this particular manner is manifestly not determinative of its character. That is fixed by its location, its uses and the fact that it is connected with the main track by switches.
A more interesting question is whether or not it was “ a private or other ” siding. It was not, strictly speaking, a private siding either in ownership or use. Is it an “other siding ?” *245The plaintiffs contend that in determining what is contemplated by these words we must apply the rule ejusdem generis, and determine that the words “other siding” meant a siding in the nature of a private siding. Just what kind of a siding would be embraced in the words “other siding” under this rule of construction is not apparent. As we consider a more reasonable construction of the clause is to hold that the purpose of using the words “other siding” was to make the condition comprehensive so as to apply to all sidings whether public or private. This was the view taken by the Court of Errors and Appeals of New Jersey in Standard Combed Thread Company v. Penn. R. R. Co. (88 N. J. Law, 257), in which the court, passing upon the identical clause in question here, said: “ It was not a private siding. The Trial Court held the view that a public siding was not in the intendment of the clause an ‘ other ’ siding. We do not share this view. If sidings are to be classified into private and other sidings, the other sidings would necessarily be other than private and the logical alternative to ‘ private ’ is ‘public.’ ” It is true that this construction was not necessary to the determination of the case then before the court, and that the expression of opinion above quoted may be classed as obiter dictum. Even so, however, it is of value as expressing the views of an important and highly regarded court, and coincides with the conclusion at which "we have independently arrived. If we seek for the reason for the condition we are confirmed in the view that it applies to all sidings, both public and private. The object and purpose of the condition is to define when the carrier’s liability for lost property loaded on cars shall begin and shall terminate. The meaning and intent of the stipulation which is a term of the contract of carriage, is that liability for such property shall begin when the car is removed from the siding and attached to a train, and shall terminate when it is detached from the train and placed on a siding.
We are, therefore, of the opinion that the judgment appealed from was right, and it is consequently affirmed, with costs to the respondent.
Clarke, P. J., and Page, J., concurred; Davis and McLaughlin, JJ., dissented.